Mollison, Judge:
The merchandise the subject of the appeals for reappraisement enumerated in the attached schedule consists of a chemical known as MCPA, but more particularly described as hereinafter indicated. The parties have agreed that the correct basis of valuation is American selling price, as defined in section 402(g) of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938, or section 402a (g) of the said tariff act, as amended by the Customs Simplification Act of 1956, depending upon the date of importation.
The parties have submitted the case for decision upon a stipulation, on the basis of which I find the American selling price to be as follows:
Item Period Price
2-Methyl-4-phenoxy acetic 1955 to 6/8/56_ 950 per lb., net packed acid, 98.8%.
Minimum assay_ 6/9/56 to end of 1959_880 per lb., net packed
Judgment will issue accordingly.